                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

DENNIS MICHAEL EVANS                                                             PLAINTIFF

V.                                     1:18-cv-00096-BRW

STAN HANEY, ET AL.                                                            DEFENDANTS

                                            ORDER

       On December 19, 2018, I directed Plaintiff to file an amended complaint by January 18,

2019.1 No amended complaint was ever filed. Accordingly, this case is DISMISSED, without

prejudice, for failure to prosecute.

       IT IS SO ORDERED this 1st day of October, 2019.



                                                    /s/ Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 3.

                                               1
